Citation Nr: 1617658	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  12-08 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back condition, to include cervical degenerative arthritis, cervical spondylosis and lumbar strain.

2.  Entitlement to service connection for a skin condition of the bilateral feet (claimed as peeling feet).

3.  Entitlement to service connection for high blood pressure.


REPRESENTATION

Appellant represented by:	Danielle Obiorah, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to March 1999.

These matters come before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016, the Veteran testified before the undersigned Veteran's Law Judge at a video conference.  A transcript of the proceeding has been associated with the electronic claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends his current back condition is related to service because he has experienced continuing pain and pressure in his back since two in-service injuries that were recorded in his service treatment records (STRs).  He indicates that these injuries limited his ability to participate in physical training and, as a result, he gained weight which resulted in high blood pressure.  In regard to his feet, he contends that they began peeling and cracking during his six years of service and such symptoms have continued requiring the frequent use of over-the-counter topical creams.

The Veteran's STRs demonstrate an injury to the back sustained on November 15, 1994.  He sought treatment for back pain to the right mid-back after exercising.  An acute back strain was assessed and he was prescribed Motrin and light duty for 5 days.  On March 8, 1996, the Veteran sought treatment for "upper back to neck pain".  He stated the injury occurred during physical training while lifting another person during the fireman's carry.  He was prescribed muscle relaxers and pain medication.  He was put on light duty for 7 days.  On a Report of Medical History dated in December 1997, the Veteran indicated a history of back injury.  On the accompanying Report of Medical Examination, the spine was noted to be normal.  The spine was also noted to be normal in the Veteran's December 1998 separation examination report.  On the accompanying December 1998 Report of Medical History, the Veteran denied recurrent back pain or back injury.  The document appears to be signed by the Veteran, as such signature is consistent with a 2003 statement signed by the Veteran in the claims file, notwithstanding his current allegation that the separation report was inaccurate.  Moreover, on the Report of Medical History it was noted the Veteran reported he was presently in "good health" and taking no medication. 

In September 2010, the Veteran underwent a VA examination in connection with    his claim.  As to his back, the Veteran reported he had been experiencing pain  which began in 1996 when he injured his back during physical training.  X-rays of the cervical spine showed degenerative arthritis and cervical spondylosis.  X-rays of   the thoracic and lumbar spine were within normal limits. The examiner diagnosed cervical spine degenerative arthritis, cervical spondylosis and lumbar strain.  The examiner opined that it was less likely that any current back diagnosis was related  to any in-service event, to include acute back strain occurring in 1994 and upper back/neck strain occurring in 1996.

At his February 2016 hearing before the Board, the Veteran indicated that after he sustained the injuries to his back he continued to take over-the-counter medication  for pain and pressure.  He began seeking post-service treatment for his back in 2001 and indicated that he saw four different chiropractors, although records were only obtainable from one of them showing chiropractic treatment between 2007 and 2009.  He reported that after service he worked in a sedentary position at a computer support help desk and that from the time he left the military to the present, he did not have any type of injury to his back.  

In April 2016, the Veteran submitted a statement from a chiropractor that current treats him, who has opined the Veteran's back and neck condition are linked to the initial trauma he suffered in service.  

As to his feet, STRs reflect the Veteran was given nystatin cream for athlete's foot in December 1998.  He was advised to use the antifungal until the fungus was gone and continue to use thereafter for 2 days.  On his separation physical that same month, bilateral tinea pedis was identified.  

At the September 2010 VA examination, the Veteran reported being diagnosed with athlete's foot while in the service.  It was indicated that due to the condition, he had itching and crusting on the bottom of his feet that had continued to the present day.  He described these symptoms as being constant and indicated he    had been using a topical, over-the-counter cream on a daily basis.  Upon physical examination, the examiner indicated there were no signs of skin disease and declined to make a diagnosis.  The examiner recognized the diagnosis of bilateral tinea pedis in December 1998, but indicated that there was no indication of tinea pedis or another skin condition of the feet found on the examination.  

At his hearing in February 2016, the Veteran indicated that the skin on his feet started peeling and cracking during service when he was wearing combat boots.  He reported that he continues to use over-the-counter creams that do not help and that the cracking and peeling of skin on his feet make his feet hurt.  He stated that the condition had existed since his time in the service and that he uses the over-the counter creams three times weekly, but the condition never goes away.  In April 2016, the Veteran submitted photographs showing what appears to be peeling feet.  

In light of the above, the Board finds that an additional examination for the spine and skin of the feet is warranted.

The claim for service connection for high blood pressure is intertwined with the claim for service connection for a back condition, given the Veteran's argument that he developed high blood pressure due to an inability to exercise due to his back.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit a completed release form for any private treatment he has received regarding his back condition, skin condition of the feet, or high blood pressure/hypertension.  After securing the necessary release, all relevant records identified should be requested. If the requested records are not available, the Veteran should be notified of such.

2.  After records are obtained to the extent available, schedule the Veteran for a VA spine examination to address his claim for service connection for a back/neck condition.  All necessary tests should be conducted and the results reported.  The claims file must be reviewed in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

 a) Provide a diagnosis for any back or neck disability found. 

 b) Provide an opinion as to whether it is as likely as  not (50 percent probability or greater) that any current back or neck disability began in service or is otherwise related to service, to include his documented in-service injuries in 1994 and 1996.   The examiner should explain the reasoning for any conclusions provided, to include addressing the April 2016 statement from the Veteran's chiropractor.

3.  After records are obtained to the extent available, schedule the Veteran for a VA skin examination to address the Veteran's claim for service connection for   a skin condition of the feet. 

The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any current skin condition of the feet, and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current skin condition of the feet arose in service or is related to service, to include the findings of bilateral tinea pedis and athlete's foot in service.  The examiner should explain the reasoning for any conclusions provided, to include discussing the photographs of the feet submitted in April 2016, and whether such photographs reflect a current, chronic skin condition of the feet.

4.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



